Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 11/10/2020. 
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 11/10/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Amendment
4. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The proposed amendments were discussed on 03/16/2022 in an Examiner initiated interview with Jianke Kang (Reg.no. 72445) and authorization for this examiner’s amendment was given by Jianke Kang on 03/18/2022.  
The application has been amended as follows: 
1.	(Currently Amended) A system for detecting a fault of a quick charge relay, the system comprising:
a charger;
a battery charged by receiving a power of a first voltage from the charger;

the 
a charging controller configured to:
diagnose a melting fault of the quick charge relay;
control the power of the first voltage supplied from the charger to be supplied to the battery through the quick charge relay when determining that the quick charge relay is operating normally; and 
control the power to be supplied to the battery through the multi-charge device when determining that the melting fault has occurred at the quick charge relay,
wherein the multi-charge device includes:
a booster circuit including the inverter and the driving motor;
an inverter capacitor connected to an output terminal of the booster circuit;
a multi-charge relay connected at a position between the other end of the quick charge relay and an input terminal of the booster circuit; and
a neutral terminal capacitor connected at a position between the other end of the quick charge relay and a negative terminal of the battery,
wherein the charging controller is configured to determine that the melting fault has occurred at the quick charge relay when a voltage of the neutral terminal capacitor is not the same as a voltage of the inverter capacitor or the battery.
2.	(Currently Amended) The system of claim 1, wherein one end of the quick charge relay is connected to a positive terminal of the battery and the other end of the quick charge relay is connected to a positive terminal of the charger.
3.	(Cancelled) 
4.	(Currently Amended) The system of,  claim 1 wherein the charging controller is configured to determine that the quick charge relay is operating normally when voltages of the inverter capacitor, the battery, and the neutral terminal capacitor are the same.
5.	(Currently Amended) The system of claim 4, wherein the charging controller is configured to control the multi-charge relay to be turned off when determining that the quick charge relay is operating normally.
6. 	(Cancelled) 
7.	(Currently Amended) The system of, claim 1 quick charge relay.
8.	(Currently Amended) A method for detecting a fault of a  quick charge relay, the method comprising:
a diagnosis operation of diagnosing, by a charging controller, a melting fault of the quick charge relay connected at a position between a battery charged by receiving, from a charger, a power of a first voltage and the charger;
a first supply operation of controlling, by the charging controller, the power of the first voltage supplied from the charger to be supplied to the battery through the quick charge relay when determining that the quick charge relay is operating normally; and a second supply operation of boosting, by the charging controller, a power of a second voltage lower than the first voltage supplied from the charger to the first voltage and then supplying the boosted power to the battery through a multi-charge device when determining that the melting fault has occurred at the quick charge relay,
 wherein the diagnosis operation includes:
determining, by the charging controller, that the quick charge relay is operating normally when voltages of an inverter capacitor connected to an output terminal of a booster circuit including an inverter and a driving motor, the battery, and a neutral terminal capacitor connected at a position between the other end of the quick charge relay and a negative terminal of the battery are the same, and
determining, by the charging controller, that the melting fault has occurred at the quick charge relay when the voltage of the neutral terminal capacitor is not the same as the voltage of the inverter capacitor or the battery.
9.	(Cancelled) 
10.	(Currently Amended) The method of claim 8 
controlling a multi-charge relay to be turned off when controlling the power of the first quick charge relay to charge the battery.
11.	(Cancelled) 
12.	(Currently Amended) The method of claim 8 
controlling a multi-charge relay to be turned on when the second voltage is supplied from the charger.
13. 	(Original) A non-transitory computer-readable recording medium, wherein a program for executing the method of claim 8 is recorded in the non-transitory computer-readable recording medium.
Allowable subject matter
5. Claims 1 and 8 are allowed. Claims 2, 4, 5, 7, 10, 12 and 13 are allowed as being dependent on the independent claim. 
6. The following is an examiner's statement of reasons for allowance: The closest prior art of record, BYUN; Young Chan (US 2018/0294660 A1) teaches, An apparatus for controlling charging of a battery includes a battery unit including a battery, a first relay connected with the battery, and a second relay interposed between the first relay and a rapid charging port to charge the battery with charging power from a rapid charger connected with the rapid charging port, if the first relay and the second relay are controlled to be on. The apparatus includes a charging controller that controls the first relay and the second relay to be on or off and to determine a welding state of the second relay, if the rapid charger is connected with the rapid charging port, to control charging of the battery in a charging sequence corresponding to the welding state of 
However Byun fails to teach a neutral terminal capacitor connected at a position between the other end of the quick charge relay and a negative terminal of the battery, wherein the charging controller is configured to determine that the melting fault has occurred at the quick charge relay when a voltage of the neutral terminal capacitor is not the same as a voltage of the inverter capacitor or the battery.
Chon et al (US 2020/0313581 A1), teaches, a multi-input charging system and method using a motor driving system can prevent relay fusing or cutting in a motor and damage of a neutral point capacitor provided in a charging power input stage in a process of receiving external charging power through a neutral point of the motor and charging a battery.
Shin et al (US 2020/0184746 A1) teaches, a fault diagnosis apparatus of a rapid charging system for a vehicle including an external device configured to exchange power with a vehicle battery, a power transfer unit including a three-phase motor, an inverter connected to the battery in parallel and connected to the three-phase motor, and one or more relays connected to the three-phase motor and configured to transfer power between the external device and the battery, and a controller configured to control the on and off functions of the relay, to control driving of the inverter to generate voltages applied to one end of each of the relays, and to 
Chon et al (US 2020/0313581 A1) and Shin et al (US 2020/0184746 A1) fail to teach wherein the charging controller is configured to determine that the melting fault has occurred at the quick charge relay when a voltage of the neutral terminal capacitor is not the same as a voltage of the inverter capacitor or the battery.
The cited prior art fails to teach, anticipate or render obvious, “A system for detecting a fault of a quick charge relay, the system comprising: a charger; a battery charged by receiving a power of a first voltage from the charger; a multi-charge device including an inverter and a driving motor, wherein when a power of a second voltage lower than the first voltage is supplied through the charger, the multi-charge device boosts the power of the second voltage to the first voltage using the inverter and the driving motor and supplies the boosted power to the battery; the quick charge relay connected at a position between the battery and the charger, wherein the quick charge relay is switched to be in an ON state when the power of the first voltage is supplied from the charger and is switched to be in an OFF state when the power of the second voltage is supplied from the charger; and a charging controller configured to: diagnose a melting fault of the quick charge relay; control the power of the first voltage supplied from the charger to be supplied to the battery through the quick charge relay when determining that the quick charge relay is operating normally; and control the power to be supplied to the battery through the multi-charge device when determining that the melting fault has occurred at the quick charge relay, wherein the multi-charge device includes: a booster circuit including the inverter and the driving motor; an inverter capacitor connected to an output terminal of the booster circuit; a 
“A method for detecting a fault of a quick charge relay, the method comprising: a diagnosis operation of diagnosing, by a charging controller, a melting fault of the quick charge relay connected at a position between a battery charged by receiving, from a charger, a power of a first voltage and the charger; a first supply operation of controlling, by the charging controller, the power of the first voltage supplied from the charger to be supplied to the battery through the quick charge relay when determining that the quick charge relay is operating normally; and a second supply operation of boosting, by the charging controller, a power of a second voltage lower than the first voltage supplied from the charger to the first voltage and then supplying the boosted power to the battery through a multi-charge device when determining that the melting fault has occurred at the quick charge relay, wherein the diagnosis operation includes: determining, by the charging controller, that the quick charge relay is operating normally when voltages of an inverter capacitor connected to an output terminal of a booster circuit including an inverter and a driving motor, the battery, and a neutral terminal capacitor connected at a position between the other end of the quick charge relay and a negative terminal of the battery are the same, and determining, by the charging controller, that the melting fault has occurred at the quick charge relay when the voltage of the neutral terminal 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858